Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 23, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147333                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  ROBERT PORTER and JUDITH PORTER,                                                                        David F. Viviano,
           Plaintiffs-Appellants,                                                                                     Justices

  v                                                                 SC: 147333
                                                                    COA: 306562
                                                                    Saginaw CC: 11-012799-DZ
  CHRISTINA MARIE HILL, f/k/a CHRISTINA
  MARIE PORTER,
            Defendant-Appellee.

  _________________________________________/

         On January 15, 2014, the Court heard oral argument on the application for leave to
  appeal the June 11, 2013 judgment of the Court of Appeals. On order of the Court, the
  application is again considered. MCR 7.302(H)(1). In lieu of granting leave to appeal,
  we REVERSE the judgment of the Court of Appeals. The Court of Appeals erred in
  holding that the parents of a man whose parental rights to his minor children were
  involuntarily terminated before his death did not have standing to seek grandparenting
  time with the children under the Child Custody Act, MCL 722.21 et seq., when, under the
  circumstances of this case, a biological parent is encompassed by the term “natural
  parent” in MCL 722.22(e) and (h), regardless of whether the biological parent’s parental
  rights have been terminated. We REMAND this case to the Saginaw Circuit Court for
  further proceedings not inconsistent with this order.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 23, 2014
           t0416
                                                                               Clerk